Name: Commission Implementing Regulation (EU) NoÃ 1053/2011 of 20Ã October 2011 on the issue of import licences and the allocation of import rights for applications lodged during the first seven days of October 2011 under the tariff quotas opened by Regulation (EC) NoÃ 616/2007 for poultrymeat
 Type: Implementing Regulation
 Subject Matter: animal product;  tariff policy;  trade
 Date Published: nan

 21.10.2011 EN Official Journal of the European Union L 276/24 COMMISSION IMPLEMENTING REGULATION (EU) No 1053/2011 of 20 October 2011 on the issue of import licences and the allocation of import rights for applications lodged during the first seven days of October 2011 under the tariff quotas opened by Regulation (EC) No 616/2007 for poultrymeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 616/2007 (3) opened tariff quotas for imports of poultrymeat products originating in Brazil, Thailand and other third countries. (2) The applications for import licences lodged in respect of Groups Nos 1, 2, 4, 6, 7 and 8 during the first seven days of October 2011 for the subperiod from 1 January to 31 March 2012 relate, for some quotas, to quantities exceeding those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested. (3) The applications for import rights lodged during the first seven days of October 2011 for the subperiod from 1 January to 31 March 2012 in respect of Group No 5 relate to quantities exceeding those available. The extent to which import rights may be allocated should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod from 1 January to 31 March 2012 in respect of Groups Nos 1, 2, 4, 6, 7 and 8 shall be multiplied by the allocation coefficients set out in the Annex hereto. 2. The quantities for which import rights applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod from 1 January to 31 March 2012 in respect of Group No 5 shall be multiplied by the allocation coefficient set out in the Annex hereto. Article 2 This Regulation shall enter into force on 21 October 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 142, 5.6.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod from 1.1.2012 to 31.3.2012 (%) 1 09.4211 0,502027 6 09.4216 0,609967 Group No Order No Allocation coefficient for import rights applications lodged for the subperiod from 1.1.2012 to 31.3.2012 (%) 5 09.4215 1,344087